—Judgment, Supreme Court, Bronx County (Denis Boyle, J., at suppression hearing; Richard Price, J., at jury trial and sentence), rendered February 6, 1997, convicting defendant of burglary in the *297second degree, criminal possession of stolen property in the third degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, SVs to 7 years and 1 year, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The prompt, on-the-scene showup was not rendered unduly suggestive by the circumstances that defendant was in handcuffs while guarded by police and accompanied by his codefendant, or by the witness’s awareness of the obvious fact that the purpose of the showup was to view a possible suspect (see, People v Duuvon, 77 NY2d 541; People v Smith, 271 AD2d 332, lv denied 95 NY2d 871).
The verdict as to each count was based on legally sufficient evidence.
The court properly denied defendant’s challenges for cause to various prospective jurors. The prospective jurors did not express any doubts about their ability to be fair and each juror’s responses established his or her impartiality (see, People v Johnson, 94 NY2d 600).
The court’s adverse inference instruction was sufficient to prevent any prejudice from the erasure of a 911 tape (see, People v Martinez, 71 NY2d 937, 940). Moreover, defendant was given a copy of the sprint report of the tape. Concur — Sullivan, P. J., Andrias, Ellerin, Rubin and Buckley, JJ.